Per curiam.
Respondent Fred Raskin is currently undergoing treatment for a mental disorder which he admits impairs his competency as an attorney. Prior to the issuance of a formal complaint, and citing State Bar of Georgia Rule 4-104, respondent petitioned for voluntary surrender of his license to practice law. Rule 4-104 permits the removal from the practice of law of an attorney suffering from a mental impairment which affects his capacity to practice law. The Review Panel of the State Disciplinary Board recommends acceptance of respondent’s petition with the stipulation that respondent’s readmission to the State Bar of Georgia be conditioned upon his compliance with the reinstatement rules of the Bar in effect at the time of his reinstatement.
We hereby adopt the recommendation of the Review Panel and accept respondent’s voluntary surrender of his license to practice law.

All the Justices concur.